DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III in the reply filed on 2/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: please update the priority statement at paragraph [0088].

    PNG
    media_image1.png
    147
    704
    media_image1.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-33 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The phrase “an almond-based nut paste without added water or oil” in Claim 27, lines 3-4 is vague and indefinite as it is unclear how it is possible to determine whether a paste has or has not added water or oil as water and oil are naturally occurring.
The phrase “has a moisture content of about 4.0 to 6.0 percent” in Claim 27, line 8 is vague and indefinite as it is unclear whether the percentage is by weight or volume.
The phrase “a free fatty acid concentration less than about 1.5 percent” in Claim 28, lines 3-4 is vague and indefinite as it is unclear whether the percent is by weight or volume.
The phrase “the peroxide value of the almond-based nut paste is less than about 5.0 percent” in Claim 29, lines 2-3 is vague and indefinite as it is unclear whether the percent is by weight or volume.
  The phrase “the peroxide value of the almond-based nut paste is less than about 5.0 percent” in Claim 29, lines 2-3 is vague and indefinite as it is unclear whether “percent” is the correct unit as peroxide value is not typically measured in percent.
Claim 29 recites the limitation “the peroxide value” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Please consider previously stating the phrase “peroxide value”.
The phrase “the color of the almond-based nut paste is no darker than a flat sand color” in Claim 30, line 2 is vague and indefinite as a person  having ordinary skill in the art could interpret a color as “no darker than a flat sand color” while another could interpret the same as being “darker than a flat sand color”.  No objective basis is set forth for defining what is and what is not “flat sand color”.
Claim 30 recites the limitation “the color” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Please consider previously stating the term “color”.
The abbreviation RGB in Claim 31, line 3 is vague and indefinite as it is unclear what is the unabbreviated text.  Please set forth the unabbreviated text in the first instance.
The phrase “without added water or oil” in Claim 33, line 5 is vague and indefinite as it is unclear how it is possible to determine whether a paste has or has not added water or oil as water and oil are naturally occurring.
Claim 33 recites the limitation “the temperature” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Please consider previously stating the term “temperature”.
The phrase “the temperature” in Claim 33, lines 9-10 is vague and indefinite as it is unclear whether the temperature is referring to the almonds, the room where the process is taking place, the equipment or something else.
The phrase “an almond-based nut paste without added water or oil” in Claim 35, line 3 is vague and indefinite as it is unclear how it is possible to determine whether a paste has or has not added water or oil as water and oil are naturally occurring.
Claim 35 recites the limitation “the consistency” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Please consider previously stating the term “consistency”.
The term “wet” in claim 35, line 5 is a relative term which renders the claim indefinite. The term “wet” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret a dough as being wet while another could interpret the same dough as not being wet.
The phrase “has a moisture content of about 4.0 to 6.0 percent” in Claim 35, lines 7-8 is vague and indefinite as it is unclear whether the percent is by weight or volume.
The phrase “a peroxide value that is less than about 5.0 percent” in Claim 35, line 10 is vague and indefinite as it is unclear whether the percent is by weight or volume.
The phrase “the color of the almond-based nut paste is no darker than a flat sand color” in Claim 35, lines 11-12 is vague and indefinite as a person  having ordinary skill in the art could interpret a color 
Claim 35 recites the limitation “the color” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Please consider previously stating the term “color”.
The abbreviation RGB in Claim 36, line 3 is vague and indefinite as it is unclear what is the unabbreviated text.  Please set forth the unabbreviated text in the first instance.
The phrase “lighter tan color” in Claim 36, lines 3-4 is vague and indefinite as a person  having ordinary skill in the art could interpret a color as “a lighter tan color” while another could interpret the same as not being a “lighter tan color”.  No objective basis is set forth for defining what is and what is not “lighter tan color”.
The abbreviation CMYK in Claim 37, line 2 is vague and indefinite as it is unclear what is the unabbreviated text.  Please set forth the unabbreviated text in the first instance.
The phrase “without added water or oil” in Claim 39, line 3 is vague and indefinite as it is unclear how it is possible to determine whether a paste has or has not added water or oil as water and oil are naturally occurring.
Claim 39 recites the limitation “the temperature” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Please consider previously stating the term “temperature”.
The phrase “the temperature” in Claim 39, line 8 is vague and indefinite as it is unclear whether the temperature is referring to the almonds, the room where the process is taking place, the equipment or something else.
Claim 39 recites the limitation “the almond-based nut base” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Please consider previously stating “almond-based nut base”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. Controlled temperature grinding under modified atmosphere for almond (Prunus Dulcis) paste product, International Journal of Engineering, Science and Technology, Vol. 2, No. 9, 2010, pp. 69-82 in view of Milani et al. (US 2005/0170053).
The claims are interpreted as being directed to a preparation and not a method of making or using.  The method language is interpreted to the extent that it further describes the preparation.
Regarding Claim 27, Aiello teaches a nut paste preparation for food and beverages (See Abs., pp. 75-81 and FIG-4 where almonds are processed into almond nut paste.), 

    PNG
    media_image2.png
    705
    1082
    media_image2.png
    Greyscale

an almond-based nut paste without added water or oil (See pp. 75-76 where the almonds are dry processed.) and having a mean particle size between about 15 to about 40 microns (See p. 78, FIGs 5(a)/(c), 1-1,000 µm.), 

    PNG
    media_image3.png
    598
    1023
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    503
    834
    media_image4.png
    Greyscale

(See pp. 75-76 where raw almonds are blanched and processed into almond flour.), however, fails to expressly disclose wherein a moisture content of about 4.0 to 6.0 percent and a water activity less than about 0.6.
It would have been obvious to a person having ordinary skill in the art at the time of filing since Aiello does not teach adding water which is the same as Applicant discloses and claims and the materials are the same as claimed that it would be foreseeable the moisture would fall within the claimed range.
Regarding the water activity, Milani (‘053) discloses a method of making food wherein in order to maximize shelf life, water activity of one or more of the food items is modified (See Abs. and para. 142.).  Milani (‘053) discloses traditional peanut butter has an Aw of about 0.2 (See para. 142.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Aiello’s paste in view of Milani (‘053) would have the claimed shelf life as the materials and process of making are the same or substantially the same as claimed.
Regarding Claim 28, Aiello teaches the nut paste preparation discussed above, however, fails to expressly disclose wherein the almond-based nut paste has a free fatty acid concentration less than about 1.5 percent.
Applicant does not set forth any non-obvious unexpected results for proving one free fatty acid concentration over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to provide a preparation that does not taste bad or subject to rapid degradation due to an elevated free fatty acid concentration.  It was known in the art at the time of filing that storing oil bearing products, like almonds, at poor storage and processing conditions including exposing the materials to elevated temperatures and oxygen leads to degradation of fatty acids in the triglyceride molecules in ingredients transforming them into free fatty acids.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing to exercise due care not to damage the 
Regarding Claim 29, Aiello teaches the nut paste preparation discussed above, however, fails to expressly disclose wherein the peroxide value of the almond-based nut paste is less than about 5.0 percent.
Applicant does not set forth any non-obvious unexpected results for proving one peroxide value over another.  It was known in the art at the time of filing that peroxide value is a function of the degree of degradation of triglycerides in a product.  The greater the degree of degradation the higher the peroxide value.  It would have been obvious to a person having ordinary skill in the art at the time of filing to provide a preparation that does not taste bad or subject to rapid degradation.  It was known in the art at the time of filing that storing oil bearing products, like almonds, at poor storage and processing conditions including exposing the materials to elevated temperatures and oxygen leads to degradation of fatty acids in the triglyceride molecules in ingredients.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing to exercise due care not to damage the materials and thus provide materials having as low a peroxide value as possible, including the claimed content, to provide a processed product that can function as intended.
Regarding Claim 30, Aiello teaches the nut paste preparation discussed above, however, fails to expressly disclose wherein the color of the almond-based nut paste is no darker than a flat sand color.
Applicant does not set forth a standard for what is and is not a “flat sand color”.  Sands were known to be of different colors including different hues or red, white, black and brown.
  It would have been obvious to a person having ordinary skill in the art at the time of filing that Aiello’s
Regarding Claim 31, Aiello teaches the nut paste preparation discussed above, however, fails to expressly disclose wherein the color of the almond-based nut paste corresponds to an RGB of about 210, 200 and 150 or lighter tan color.
Applicant does not set forth a standard for what is and is not a “lighter tan color”.  It would have been obvious to a person having ordinary skill in the art at the time of filing that Aiello’s paste would have the same color as claimed as the same ingredients are the same.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. Controlled temperature grinding under modified atmosphere for almond (Prunus Dulcis) paste product, International Journal of Engineering, Science and Technology, Vol. 2, No. 9, 2010, pp. 69-82 in view of Milani et al. (US 2005/0170053) and Connick (US 4,004,037).
Regarding Claim 32, Aiello teaches producing a product with suitable shelf life (See p. 75.), however, fails to expressly disclose wherein the nut paste preparation has a shelf life of at least about one year without added antioxidants.
Connick (‘037) discloses a method of manufacturing nut butter (See Abs., coll. 1-4 and Claims 1-3.) wherein grinding nuts in the presence of solid carbon dioxide can increase the shelf life and improve flavor of nut butter (See Abs., col. 1, l. 46+ and Claim 1.).

    PNG
    media_image5.png
    158
    615
    media_image5.png
    Greyscale

Milani (‘053) discloses a method of making food wherein in order to maximize shelf life, water activity of one or more of the food items is modified (See Abs. and para. 142.).  Milani (‘053) discloses traditional peanut butter has an Aw of about 0.2 (See para. 142.)
It would have been obvious and foreseeable to a person having ordinary skill in the art at the time of filing that Aiello’s paste in view of other cited prior art would have the claimed shelf life as the materials and process of making are substantially the same as claimed.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. Controlled temperature grinding under modified atmosphere for almond (Prunus Dulcis) paste product, International Journal of Engineering, Science and Technology, Vol. 2, No. 9, 2010, pp. 69-82 in view of Milani et al. (US 2005/0170053) and Malone (US 2016/0338389).
Regarding Claim 33, Aiello teaches a nut paste preparation for food and beverages (See Abs., pp. 75-81 and FIG-4 where almonds are processed into almond nut paste.), an almond-based nut paste without added water or oil (See pp. 75-76 where the almonds are dry processed.) and having a mean particle size between about 15 to about 40 microns (See p. 78, FIGs 5(a)/(c), 1-1,000 µm.), wherein the almond-based nut paste is derived from blanched, unroasted whole almonds (See pp. 75-76 where raw almonds are blanched and processed into almond flour.), and the temperature during processing does not exceed 140 degrees Fahrenheit (See p. 78, 43 oC (109 oF).); and shearing the nut based flour within a shear mixer without adding water and oil for shearing to form a nut paste (See Abs. and pp. 75-76, dry processed), wherein the temperature during shearing does not exceed 120 degrees Fahrenheit (See para. 78, 43 oC (109 oF).) and the nut paste after shearing has a mean particle size of about 1 to about 40 microns (See p. 78, FIGs 5(a)/(c), 1-1,000 µm.), however, fails to expressly disclose all of the processing conditions.
The claims are interpreted as being directed to a preparation and not a method of making or using.  The method language is interpreted to the extent that it further describes the preparation.
Malone (‘389) discloses a method for making a nut-based ingredient including manufacturing or receiving a pre-cut material having a particle size between about .01 - 0.5 inches (See Abs., paras. 20-21 and Claim 1, processing of unroasted almonds.).  

    PNG
    media_image6.png
    338
    573
    media_image6.png
    Greyscale

Connick (‘037) discloses a method of making a nut butter having increased shelf life and improved flavor by accomplishing grinding steps in the presence of solid carbon dioxide to inhibit dissolving, occlusion and adsorption of free oxygen into the nut butter (See Abs. and col. 1, l. 46+.) with the inclusion of solid carbon dioxide with nut when the nuts are being comminuted during initial steps will improve both the stability and the flavor (See col. 2, l. 13+.)

    PNG
    media_image7.png
    132
    608
    media_image7.png
    Greyscale

wherein the dry ice powder maintains the temperature of the ingredients within the range of about 40-120 oF (See col. 3, l. 1+.).  
Malone (‘389) teaches the use of pre-cut material that can be obtained from a supplier is more efficient at keeping the temperature low versus using whole nuts (See paras. 4-8 and 28.).  It would have been obvious to one skilled in the art to use pre-cut nut having particle sizes disclosed in Malone (‘389) Aiello to make the process more efficient as the raw materials are smaller in sizes to start the cutting process.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to shear Aiello’s nut material as taught by Malone (‘389) and Connick (‘037) to provide a nut paste with longer shelf life and improved stability and flavor with higher efficiency.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Aiello’s method in view of the cited prior art is substantially similar to what Applicant uses and the product could be expected to be substantially the same or similar with the properties of the preparation also be the same.
Regarding Claim 35, Aiello teaches a nut paste preparation for food and beverages (See Abs., pp. 75-81 and FIG-4 where almonds are processed into almond nut paste.),

    PNG
    media_image2.png
    705
    1082
    media_image2.png
    Greyscale

(See pp. 75-76 where the almonds are dry processed.) and having a mean particle size between about 15 to about 40 microns having the consistency of a wet dough (See p. 78, FIGs 5(a)/(c), 1-1,000 µm.), 

    PNG
    media_image3.png
    598
    1023
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    503
    834
    media_image4.png
    Greyscale

wherein the almond-based nut paste is derived from blanched, unroasted nuts/whole almonds (See pp. 75-76 where raw almonds are blanched and processed into almond flour.), however, fails to expressly disclose a moisture content of about 4.0 to 6.0 percent and a water activity less than about 0.6, a free fatty acid concentration less than about 1.5 percent, a peroxide value that is less than about 5.0 percent, and the color of the almond-based nut paste is no darker than a flat sand color.
Regarding the moisture content, it would have been obvious to a person having ordinary skill in the art at the time of filing since Aiello does not teach adding water which is the same as Applicant discloses and claims and the materials are the same as claimed that it would be foreseeable the moisture would fall within the claimed range.
Regarding the water activity, Milani (‘053) discloses a method of making food wherein in order to maximize shelf life, water activity of one or more of the food items is modified (See Abs. and para. 142.).  Milani (‘053) discloses traditional peanut butter has an Aw of about 0.2 (See para. 142.)
Regarding the free fatty acid concentration, Applicant does not set forth any non-obvious unexpected results for proving one free fatty acid concentration over another.  It would have been obvious to a person having ordinary skill in the art at the time of filing to provide a preparation that does not taste bad or subject to rapid degradation due to an elevated free fatty acid concentration.  It was known in the art at the time of filing that storing oil bearing products, like almonds, at poor storage and processing conditions including exposing the materials to elevated temperatures and oxygen leads to degradation of fatty acids in the triglyceride molecules in ingredients transforming them into free fatty acids.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing to exercise due care not to damage the materials and thus provide materials with as low fatty acid content as possible, including the claimed content, to provide a processed product that tastes good and can function as intended.
Regarding the peroxide value, Applicant does not set forth any non-obvious unexpected results for proving one peroxide value over another.  It was known in the art at the time of filing that peroxide value is a function of the degree of degradation of triglycerides in a product.  The greater the degree of degradation the higher the peroxide value.  It would have been obvious to a person having ordinary skill in the art at the time of filing to provide a preparation that does not taste bad or subject to rapid degradation.  It was known in the art at the time of filing that storing oil bearing products, like almonds, at poor storage and processing conditions including exposing the materials to elevated temperatures and oxygen leads to degradation of fatty acids in the triglyceride molecules in ingredients.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing to exercise due care not to damage the materials and thus provide materials having as low a peroxide value as possible, including the claimed content, to provide a processed product that can function as intended.
Regarding the color, Applicant does not set forth a standard for what is and is not a “flat sand color”.  It would have been obvious to a person having ordinary skill in the art at the time of filing that Aiello’s paste would have the same color as claimed as the same ingredients are set forth in the claims.
Regarding Claim 36, Aiello teaches the nut paste preparation discussed above, however, fails to expressly disclose wherein the color of the almond-based nut paste corresponds to an RGB of about 210, 200 and 150 or lighter tan color.
Applicant does not set forth a standard for what is and is not a “lighter tan color”.  It would have been obvious to a person having ordinary skill in the art at the time of filing that Aiello’s paste would  have the same color as claimed as the same ingredients are set forth in the claims.
Regarding Claim 37, Aiello teaches the nut paste preparation discussed above, however, fails to expressly disclose wherein the almond-based nut paste has a CMYK of about 0.0, 0.089, 0.300 and 0.164.
It would have been reasonably foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Aiello’s paste would have the same CMYK as claimed as the same ingredients are set forth in the claims.
Regarding Claim 38, Aiello teaches producing a product with suitable shelf life (See p. 75.), however, fails to expressly disclose wherein the nut paste preparation has a shelf life of at least about one year without added antioxidants.
Connick (‘037) discloses a method of manufacturing nut butter (See Abs., coll. 1-4 and Claims 1-3.) wherein grinding nuts in the presence of solid carbon dioxide can increase the shelf life and improve flavor of nut butter (See Abs., col. 1, l. 46+ and Claim 1.).

    PNG
    media_image5.png
    158
    615
    media_image5.png
    Greyscale

Milani (‘053) discloses a method of making food wherein in order to maximize shelf life, water activity of one or more of the food items is modified (See Abs. and para. 142.).  Milani (‘053) discloses traditional peanut butter has an Aw of about 0.2 (See para. 142.).
It would have been obvious and foreseeable to a person having ordinary skill in the art at the time of filing that Aiello’s paste in view of other cited prior art would have the claimed shelf life as the materials and process of making are substantially the same as claimed.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al. Controlled temperature grinding under modified atmosphere for almond (Prunus Dulcis) paste product, International Journal of Engineering, Science and Technology, Vol. 2, No. 9, 2010, pp. 69-82 in view of Milani et al. (US 2005/0170053), Malone (US 2016/0338389) and Connick (US 4,004,037).
Regarding Claim 39, Aiello teaches a nut paste preparation for food and beverages (See Abs., pp. 75-81 and FIG-4 where almonds are processed into almond nut paste.), an almond-based nut paste without added water or oil (See pp. 75-76 where the almonds are dry processed.) and having a mean particle size between about 15 to about 40 microns (See p. 78, FIGs 5(a)/(c), 1-1,000 µm.), wherein the almond-based nut paste is derived from blanched, unroasted whole almonds (See pp. 75-76 where raw almonds are blanched and processed into almond flour.), and the temperature during processing does not exceed 140 degrees Fahrenheit (See p. 78, 43 oC (109 oF).); and shearing the nut based flour within a shear mixer without adding water and oil for shearing to form a nut paste (See Abs. and pp. 75-76, dry processed), wherein the temperature during shearing does not exceed 120 degrees Fahrenheit (See para. 78, 43 oC (109 oF).) and the nut paste after shearing has a mean particle size of about 1 to about 40 microns (See p. 78, FIGs 5(a)/(c), 1-1,000 µm.), however, fails to expressly disclose all of the processing conditions.
The claims are interpreted as being directed to a preparation and not a method of making or using.  The method language is interpreted to the extent that it further describes the preparation.
Malone (‘389) discloses a method for making a nut-based ingredient including manufacturing or receiving a pre-cut material having a particle size between about .01 - 0.5 inches (See Abs., paras. 20-21 and Claim 1, processing of unroasted almonds.).

    PNG
    media_image6.png
    338
    573
    media_image6.png
    Greyscale

Connick (‘037) discloses a method of making a nut butter having increased shelf life and improved flavor by accomplishing grinding steps in the presence of solid carbon dioxide to inhibit dissolving, occlusion and adsorption of free oxygen into the nut butter (See Abs. and col. 1, l. 46+.) with the inclusion of solid carbon dioxide with nut when the nuts are being comminuted during initial steps will improve both the stability and the flavor (See col. 2, l. 13+.)

    PNG
    media_image7.png
    132
    608
    media_image7.png
    Greyscale

wherein the dry ice powder maintains the temperature of the ingredients within the range of about 40-120 oF (See col. 3, l. 1+.).  
Malone (‘389) teaches the use of pre-cut material that can be obtained from a supplier is more efficient at keeping the temperature low versus using whole nuts (See paras. 4-8 and 28.).  It would have been obvious to one skilled in the art to use pre-cut nut having particle sizes disclosed in Malone (‘389) as the starting material in the cutting process of Aiello to make the process more efficient as the raw materials are smaller in sizes to start the cutting process.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to shear Aiello’s nut material as taught by Malone (‘389) and Connick (‘037) to provide a nut paste with longer shelf life and improved stability and flavor with higher efficiency.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing since Aiello’s method in view of the cited prior art is substantially similar to what Applicant uses and the product could be expected to be substantially the same or similar with the properties of the preparation also be the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
February 3, 2022